RECEIVED

 

AO 442 (Rev. 11/11) Arrest Warrant .
OS MARS AL

UNITED STATES DISTRICT @QERA} py po. 54

for the MIDDLE DIST OF FLORIRe

Mi

Middle District of Florida

United States of America

 

 

Vv. )
Jimmy Wayne Hammonds )
a/k/a "The Monkey Whisperer" )
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jimmy Wayne Hammonds
who is accused of an offense or violation based on the following document filed with the court:

C) Superseding Information O Complaint

@& Indictment O Superseding Indictment 01 Information
O Violation Notice O Order of the Court

Probation Violation Petition (1 Supervised Release Violation Petition

This offense is briefly described as follows:
Conspiracy to Commit a Lacey Act Trafficking Offense in violation of 18 U.S.C. § 3714: and TU. S.C. §§ 3372(a) and 3373

(d)(1)(B); Lacey Act Trafficking in violation of 16 U.S.C. SS 3372(a)(2) and ara) 1)
a in violation of 16 Us S.C. §§ 1538(a)(1}

  

 

 

and 1540(b)(1): AND Witness Tampering in violation of 18 U.S.C. § 1512 (bay " = be
: % > = of ; n> “YY
Date: /- Z/) 8/2620 _— paz
Issuing offi cers 8 Signature i= Pe
€ 3 Pas “4 ate
City and state: ELIZABETH WARREN, Clerk, Unitéd suas District Court
Printed name andy fide S on

 

 

Return

This warrant was received on (date) Se SS we O , and the person was arrested on (date) a GA
at (cityandstate)  AVOUSTOA) COUUTY

 

Sad Fare USF US

Date: /~ //-2/ ©
Arresting pffiger's signature
WAL [SI fons OWE

(v inted name and title

 

 

 
